DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/KR2016/015145 filed 12/23/2016, which claims benefit of the Korean Application No. KR10-2015-0186127, filed 12/24/2015, has been received and acknowledged. 
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-9 in the reply filed on 04/27/2021 is acknowledged. Therefore, Claims 10-13 are withdrawn and Claims 1-9 are pending examination as discussed below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 4, the claim recites, “…0.2 to 0.8 in the ferrite may be 85% or more”, however this is considered to be indefinite as the examiner is unsure what the fraction of ferrite is 85% or more of. Furthermore, the examiner points out that this wording implies the limitation is optional, and in such as case would be considered to not further limit the claim of which it depends upon. Until further clarification, the claim will be considered to mean the fraction of ferrite having an aspect ratio of 0.2 to 0.8 is present within the microstructure in an amount of 85% or more. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR-20150007608-A, previously cited, cited by applicant)

Claim 1, Kim teaches a coated hot-rolled steel sheet (paragraph [0001]; and [0059]). Kim teaches the hot-rolled steel sheet comprising, by weight, the components listed below within Table I (paragraph [0008]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).

Table I- The composition of instant claim 1 compared to the composition of Kim (KR-20150007608-A).

Chemical Component
Claim 1
Kim
C
0.03 - 0.06
0.03 - 0.1
Si
0.01 - 0.25
0.01 - 0.2
Mn
0.5 - 1.5
0.8 - 2.0
P
0.001 - 0.02
0.005 - 0.05
S
≤ 0.006
0.0005 - 0.05
Al
0.01 - 0.05
0.03 - 0.1
Ti
0.0001 - 0.02
0.001 - 0.25
Nb
0.0001 - 0.03
0.001 - 0.25
N
0.001 - 0.005
0.001 - 0.01
Fe
Balance
Balance


Regarding the limitation of “wherein the Ti, Al and N satisfy the following relationship 1, and the Nb, C and N satisfy the following relationship 2”, the relationships being shown below within (1), and (2), the examiner points out the following. By using the minimums and maximums of Kim, it can be shown that the relationships inherently exist within Kim and in ranges that overlap and lie within the ranges recited within relationships (1) and (2) respectively as shown below within calculations (3) through (6). 

                        
                            0.03
                            ≤
                            (
                            w
                            t
                            %
                             
                            T
                            i
                            )
                            ×
                            (
                            w
                            t
                            %
                             
                            A
                            l
                            )
                            ×
                            (
                            w
                            t
                            %
                             
                            N
                            )
                            ×
                            
                                
                                    10
                                
                                
                                    6
                                
                            
                            ≤
                            0.20
                        
                                              (1)

                        
                            22
                            ≤
                            (
                            m
                            o
                            l
                            %
                             
                            N
                            b
                            )
                            /
                            
                                
                                    
                                        
                                            m
                                            o
                                            l
                                            %
                                             
                                            C
                                        
                                    
                                    ×
                                    
                                        
                                            m
                                            o
                                            l
                                            %
                                             
                                            N
                                        
                                    
                                
                            
                            ≤
                            1826
                        
                                                 (2)

                        
                            
                                
                                    0.001
                                
                            
                            ×
                            
                                
                                    0.03
                                
                            
                            ×
                            
                                
                                    0.001
                                
                            
                            ×
                            
                                
                                    10
                                
                                
                                    6
                                
                            
                            =
                            0.03
                        
                                                           (3)

                        
                            
                                
                                    0.25
                                
                            
                            ×
                            
                                
                                    0.1
                                
                            
                            ×
                            
                                
                                    0.01
                                
                            
                            ×
                            
                                
                                    10
                                
                                
                                    6
                                
                            
                            =
                            250
                        
                                                               (4)

                        
                            
                                
                                    1.08
                                    E
                                    -
                                    05
                                
                                
                                    
                                        
                                            
                                                
                                                    0.003
                                                
                                            
                                            ×
                                            
                                                
                                                    7.14
                                                    E
                                                    -
                                                    05
                                                
                                            
                                        
                                    
                                
                            
                            =
                            60.4
                        
                                                                        (5)

                        
                            
                                
                                    0.0027
                                
                                
                                    
                                        
                                            
                                                
                                                    0.0083
                                                
                                            
                                            ×
                                            
                                                
                                                    0.0007
                                                
                                            
                                        
                                    
                                
                            
                            =
                            452.7
                        
                                                                        (6)

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).
Regarding Claim 2, Kim teaches chromium in an amount of 0.005% to 0.3%, molybdenum in an amount of 0.005 to 0.01% (paragraph [0008]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).
Regarding Claim 3, Kim teaches the steel sheet comprising ferrite as a main phase (paragraph [0055]). 
Regarding Claim 4, Kim is silent to a fraction of ferrite having an aspect ratio (short axis distance/long axis distance) of 0.2 to 0.8 in the ferrite may be [present within the microstructure in an amount of] 85% or more. However, the examiner points out the Kim teaches an identical process as recited by applicant within withdrawn claim 10. Specifically, Kim teaches a method comprising casting ingot steel to obtain a slab (paragraph [0011]). Kim teaches reheating the slab to a temperature of between 1200°C and 1300°C (paragraph [0012]). Kim teaches subjecting the reheated slap to finish rolling at temperature between 890°C and 1005°C (Original Disclosure; Table 2 within paragraph [0099]). Kim teaches cooling the hot-rolled steel sheet at rates of 10°C/s to 100°C/s (paragraph [0014]), and coiling at a temperature of between 550 °C and 750°C (paragraph [0015]). Kim teaches coating the would hot-rolled steel sheet (paragraph [0059]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).
Kim is silent to pickling, however the examiner points out that pickling a steel sheet prior to forming a hot-dip galvanized coating, is performed in nearly all coating operations and is a necessary step to ensure the coating layer and the underlying steel substrate bond without degrading surface impurities such as oxide scale. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § § 2112- 2112.02. 
As such, the examiner points out that if one uses the method of Kim with the composition of Kim, one would appreciate that process and structure of Kim is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that a fraction of ferrite having an aspect ratio of between 0.2 and 0.8, and the ferrite being present within the microstructure in an amount of 85% or more would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding Claim 5, Kim is silent to an average circle equivalent diameter of the better being less than 5 µm. However, the examiner points out the Kim teaches an identical process as recited by applicant within withdrawn claim 10. Specifically, Kim teaches a method comprising casting ingot steel to obtain a slab (paragraph [0011]). Kim teaches reheating the slab to a temperature of between 1200°C and 1300°C (paragraph [0012]). Kim teaches subjecting the reheated slap to finish rolling at temperature between 890°C and 1005°C (Original Disclosure; Table 2 within paragraph [0099]). Kim teaches cooling the hot-rolled steel sheet at rates of 10°C/s to 100°C/s (paragraph [0014]), and coiling at a temperature of between 550 °C and 750°C (paragraph [0015]). Kim teaches coating the would hot-rolled steel sheet (paragraph [0059]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).
Kim is silent to pickling, however the examiner points out that pickling a steel sheet prior to forming a hot-dip galvanized coating, is performed in nearly all coating operations and is a necessary step to ensure the coating layer and the underlying steel substrate bond without degrading surface impurities such as oxide scale. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § § 2112- 2112.02. 
As such, the examiner points out that if one uses the method of Kim with the composition of Kim, one would appreciate that process and structure of Kim is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that the ferrite having an average circle equivalent diameter of less than 5 µm would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding Claim 6, Kim is silent to a circle equivalent diameter of ferrite having a cumulative area percentage of 95% by area may be 18 µm or less. However, the examiner points out the Kim teaches an identical process as recited by applicant within withdrawn claim 10. Specifically, Kim teaches a method comprising casting ingot steel to obtain a slab (paragraph [0011]). Kim teaches reheating the slab to a temperature of between 1200°C and 1300°C (paragraph [0012]). Kim teaches subjecting the reheated slap to finish rolling at temperature between 890°C and 1005°C (Original Disclosure; Table 2 within paragraph [0099]). Kim teaches cooling the hot-rolled steel sheet at rates of 10°C/s to 100°C/s (paragraph [0014]), and coiling at a temperature of between 550 °C and 750°C (paragraph [0015]). Kim teaches coating the would hot-rolled steel sheet (paragraph [0059]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).
Kim is silent to pickling, however the examiner points out that pickling a steel sheet prior to forming a hot-dip galvanized coating, is performed in nearly all coating operations and is a necessary step to ensure the coating layer and the underlying steel substrate bond without degrading surface impurities such as oxide scale. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § § 2112- 2112.02. 
As such, the examiner points out that if one uses the method of Kim with the composition of Kim, one would appreciate that process and structure of Kim is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that a circle equivalent diameter of ferrite having a cumulative area percentage  of 95% by area being 18 µm or less would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding Claim 8, Kim teaches the steel sheet having a yield ratio (yield strength/tensile strength) of between 0.85 to 0.95 (paragraph [0009]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).
Regarding Claim 9, Kim is silent to the hot-rolled steel sheet having a thickness tolerance of 50 µm or less (including 0 µm) in a width direction. However, the examiner points out the Kim teaches an identical process as recited by applicant within withdrawn claim 10. Specifically, Kim teaches a method comprising casting ingot steel to obtain a slab (paragraph [0011]). Kim teaches reheating the slab to a temperature of between 1200°C and 1300°C (paragraph [0012]). Kim teaches subjecting the reheated slap to finish rolling at temperature between 890°C and 1005°C (Original Disclosure; Table 2 within paragraph [0099]). Kim teaches cooling the hot-rolled steel sheet at rates of 10°C/s to 100°C/s (paragraph [0014]), and coiling at a temperature of between 550 °C and 750°C (paragraph [0015]). Kim teaches coating the would hot-rolled steel sheet (paragraph [0059]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).
Kim is silent to pickling, however the examiner points out that pickling a steel sheet prior to forming a hot-dip galvanized coating, is performed in nearly all coating operations and is a necessary step to ensure the coating layer and the underlying steel substrate bond without degrading surface impurities such as oxide scale. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § § 2112- 2112.02. 
As such, the examiner points out that if one uses the method of Kim with the composition of Kim, one would appreciate that process and structure of Kim is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that the hot-rolled steel sheet having a thickness tolerance of 50 µm or less (including 0 µm) in a width direction would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR-20150007608-A, previously cited, cited by applicant) as applied to claim 1 above, and further in view of Marder (Marder, A.R. “The Metallurgy of Zinc-Coated Steel.” Progress in Materials Science, vol. 45, no. 3, 2000, pp. 191–271). 

Regarding Claim 7, Kim teaches a hot dip coated layer (paragraph [0059]), however is silent to the material comprising the layer. 
Marder teaches a study into the metallurgy of zinc-coated steel (abstract). Marder teaches zinc coatings on steel results in protecting the steel exposed to corrosive environments (abstract). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with the concepts of Marder with the motivation of protecting steel from corrosive environments. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735